Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Note
With respect to “half-cured”, in light of the disclosure in paragraph 0033 of the present specification that states that “half-cured” refers to a middle stage of curing as well as the disclosures in paragraphs 0094 and 110 referring to “half-cured” as B-stage, for examination purposes, the examiner is interpreting half-cured to be equivalent to B stage curing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the claim rejections below, the examiner will assume these requirements correspond to the chemical groups to the right of the R2 groups in formulas (1) and (2), and R1 is a hydrogen atom and the two attachment points on the benzene ring are either the para- or meta- isomers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takai and Sueyoshi (US Patent Application 2005/0121229 A1, published 09 Jun. 2005, hereinafter Takai) in view of Fujiwara and Yamaguchi (JP 2010/053178 A, published 11 Mar. 2010, hereinafter Fujiwara) and evidence provided by Kitai.
Regarding claims 1-2 and 6-7, Takai teaches a metal clad laminate with roughened metal surfaces and insulating resin composition layer that is used in a printed wiring board (Abstract).  Takai teaches the metal foil has an interfacial roughness (Rz) of not more than 2 [Symbol font/0x6D]m (paragraph 0012), the insulating resin composition contains thermosetting resin (paragraph 0020), curing 
Takai teaches that the polyphenylene ether may have a functional group, such as a styryl or a methacryl group at a terminal of a polymer chain (paragraph 0065).
Takai does not disclose the intrinsic viscosity of his polyphenylene ether and only one end of the polyphenylene ether has a chemical group represented by formula (1) or formula (2).
Fujiwara teaches a polyphenylene ether resin for metal-clad laminates that has the chemical structure (I) (Abstract, see original Japanese patent document, reproduced below), q is 1 (that is, the average number of reactive groups per molecule is 1.0) (paragraph 0031), the polyphenylene ether has a number-average molecular weight of 1,000 to 7,000 (paragraph 0031), and the end groups are p- or m-ethenylbenzyl groups (paragraph 0034).


    PNG
    media_image1.png
    347
    1131
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyphenylene ether polymer taught by Fujiwara as the polyphenylene ether in the metal clad laminate of Takai.  Takai and Fujiwara are analogous 
Kitai et al. (US Patent Application 2015/0218326 A1, published 06 Aug. 2015, hereinafter Kitai) teach that a similarly modified polyphenylene ether polymer with number average molecular weight of 1,000 to 5,000 has an intrinsic viscosity of 0.03 to 0.12 dL/g, as measured in methylene chloride at 25⁰C (paragraphs 0016 and 0052).
Thus, it is the examiner’s position that the intrinsic viscosity of the polyphenylene ether taught by Fujiwara would be similar to the values disclosed by Kitai, and therefore, the intrinsic viscosity of the polyphenylene ether in the metal clad laminate of Takai in view of Fujiwara would have the claimed intrinsic viscosity.
Regarding claim 3, Takai in view of Fujiwara teaches the elements of claim 1, and Takai teaches the use of glass fiber as the base material (paragraph 0058).
Regarding claims 5 and 8, Takai in view of Fujiwara teaches the elements of claims 1 and 6, and Takai teaches producing a conductor circuit through the pattern electroplating onto the metal foil of his metal clad laminate (paragraphs 0043-0044).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takai and Sueyoshi (US Patent Application 2005/0121229 A1, published 09 Jun. 2005, hereinafter Takai) in view of Fujiwara and Yamaguchi (JP 2010/053178 A, published 11 Mar. 2010, hereinafter Fujiwara) and .
Regarding claim 4, Takai in view of Fujiwara teaches the elements of claim 1, and Takai teaches the insulating resin composition should have a relative dielectric constant of not more than 3.0 at 1 GHz (paragraph 0071) and teaches the use of glass fiber as the base material (paragraph 0058).
Takai in view of Fujiwara does not disclose the relative dielectric constant of the glass base material (substrate).
Kumta teaches a borosilicate glass with silica filler that has a dielectric constant in the range of 3.9-4.2 (page 85, 4.1 Borosilicate glass and silica section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to low dielectric constant glass as taught by Kumta as the glass fiber base material in the metal clad laminate of Takai in view of Fujiwara.  Kumta teaches that substrates with low dielectric constants are required to minimize signal propagation delay in electronic packaging (page 76, 4th paragraph).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Onizuka and Aria (JP 2010/195970 A, published 09 Sep. 2010) teach a modified polyphenylene ether of a given molecular weight with one or two reactive ends for metal foil .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787